Exhibit 10.5
RESOLUTION
OF THE
EMPLOYEE BENEFITS/COMPENSATION COMMITTEE
OF
WESTAMERICA BANCORPORATION
     The following was considered and adopted by Unanimous Written Consent of
the Employee Benefits/Compensation Committee of Westamerica Bancorporation, a
California corporation, on February 9, 2009:
TO EFFECT AMENDMENT TO BENEFIT PLANS TO COMPLY
WITH EMERGENCY ECONOMIC STABILIZATION ACT
     WHEREAS, WESTAMERICA BANCORPORATION (the “Company”) has entered or will
enter into a Letter Agreement, incorporating within a Securities Purchase
Agreement, with the United States Department of Treasury (the “Agreement”) as
part of the Capital Purchase Program under the Emergency Economic Stabilization
Act of 2008, as amended from time to time (“EESA”);
     WHEREAS, pursuant to Section 1.2(d)(iv) of the Agreement, the Company is
required to amend its “Benefit Plans” with respect to its “Senior Executive
Officers” (as such terms are defined in the Agreement) to the extent necessary
to comply with Section 111 of EESA; and
     WHEREAS, the applicable “Benefit Plans” are the plans in which any Senior
Executive Officer participates, or is eligible to participate, and the
agreements to which any Senior Executive Officer is a party, that either:
(i) provide for incentive or bonus compensation based on the achievement of
performance goals tied to or affected by the Company’s financial results
(“Financial Performance Plans”) or (ii) provide for payments or benefits upon an
“applicable severance from employment” within the meaning of EESA (“Involuntary
Separation Pay Arrangements”).
RESOLUTIONS
     RESOLVED, that each Financial Performance Plan and Involuntary Separation
Pay Arrangement is hereby amended effective as of the date of entry into the
Agreement as follows:
     1. Compliance With Section 111 of EESA. Each Financial Performance Plan and
Involuntary Separation Pay Arrangement is hereby amended by adding the following
provision as a final section to such arrangement:
     “Compliance With Section 111 of EESA. Solely to the extent, and for the
period, required by the provisions of Section 111 of the Emergency Economic
Stabilization Act of 2008 (“EESA”) applicable to participants in the Capital
Purchase Program under EESA and the regulations issued by the Department of the
Treasury promulgated thereto: (a) each “Senior Executive Officer”, within the
meaning of Section 111 of EESA and the rules regulations issued by the
Department of the Treasury

 



--------------------------------------------------------------------------------



 



promulgated thereto, who participates in this plan or is a party to this
agreement shall be ineligible to receive compensation hereunder to the extent
that the Employee Benefits and Compensation Committee of the Board of Directors
of the Company determines this plan or agreement includes incentives for the
Senior Executive Officer to take unnecessary and excessive risks that threaten
the value of the financial institution; (b) each Senior Executive Officer who
participates in this plan or is a party to this agreement shall be required to
forfeit any bonus or incentive compensation paid to the Senior Executive Officer
hereunder during the period that the Department of the Treasury holds a debt or
equity position in the Company based on statements of earnings, gains, or other
criteria that are later proven to be materially inaccurate; and (c) the Company
shall be prohibited from making to each Senior Executive Officer who
participates in this plan or is a party to this agreement, and each such Senior
Executive Officer shall be ineligible to receive hereunder, any “golden
parachute payment” in connection with the Senior Executive Officer’s “applicable
severance from employment,” in each case, within the meaning of Section 111 of
EESA and the rules and regulations issued by the Department of the Treasury
thereto.”
     2. Continuation of Affected Plans. Except as expressly or by necessary
implication amended hereby, each Financial Performance Plan and Involuntary
Separation Pay Arrangement shall continue in full force and effect.
     IN WITNESS WHEREOF, this Written Consent has been signed as of the date
indicated above.

                /s/       Etta Allen              /s/       Arthur C. Latno,
Jr.              /s/       Patrick D. Lynch              /s/       Ronald A.
Nelson       

 